Citation Nr: 0818501	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-24 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for uterine fibroids.

3.  Entitlement to service connection for pathology causing 
joint pain, to include due to an undiagnosed illness.

4.  Entitlement to service connection for pathology causing 
stomach pain to include diverticulitis and chronic 
constipation, to include due to an undiagnosed illness..

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a left great toe injury.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
atopic dermatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to July 
1991 and February 2001 to October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is necessary in this case because new evidence was 
submitted after the last Supplemental Statement of the Case 
was issued without the appellant waiving RO review.  In 
particular, the appellant, through her representative, 
refused to waive RO review and requested that the Board 
remand the appeal.

Any pertinent evidence that is accepted by the Board must be 
referred to the RO for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant.  See 38 C.F.R. § 20.1304(c) 
(2007).  Since this procedural right was not waived by the 
appellant and the appellant specifically asked that the RO 
review the documentation, as such, this matter must also be 
remanded in accordance with 38 C.F.R. § 19.31 and 20.1304(c).  
See also 38 C.F.R. § 19.9 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the evidence 
submitted to the Board subsequent to the 
issuance of the December 2006 Supplemental 
Statement of the Case.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the appellant and her representative 
should be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



